On October 31, 1994, the defendant was sentenced to the Montana State Prison for a period of twenty (20) years for the crime of Aggravated Assault, a Felony. For the purposes of eligibility for parole the defendant is designated a "persistent felony offender" and a "dangerous offender". The defendant is subject to the following terms and conditions: 1. That the defendant is required to make restitution for whatever medical expenses incurred as a result of this offense. 2. That the defendant is to receive treatment for excessive chemical dependency, alcoholism and anger control while incarcerated. 3. That the defendant is to pay the mandatory $20.00 surcharge through the Clerk of Court’s Office, Cascade County, Montana. The defendant is given credit for 417 days already served at the Cascade County Detention Center.
On March 17, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 17th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Daniel Swan for representing himself in this matter.